Mahoney, P. J., and Mercure, J.,
dissent and vote to reverse in a memorandum by Mahoney, P. J. Mahoney, P. J. (dissenting). We respectfully dissent. To be found guilty of "operating a motor vehicle while under the influence of alcohol” creates confusion about the exact nature of defendant’s conviction since there are felony and traffic infraction versions of this offense (see, Vehicle and Traffic Law § 1192 [1], [3]; § 1193 [1] [a], [c]) which were charged to the jury. Because of the ambiguity of the language employed by the court clerk, we cannot determine whether the jury found defendant guilty of the felony or traffic infraction. Considering the disparate consequences between a felony and traffic infraction conviction and the patent lack of precision in the verdict, we would invoke our authority to reverse in the interest of justice and remit to County Court for a new trial.